MILLER, District Judge.
This suit is upon a judgment record from the circuit court of Rock county in this state. That suit was upon a judgment record from the state of New York. The defendant pleads a discharge from his debts by an order of the county court in the state of New York on the petition of a majority of his creditors, in which the plaintiff, residing there and being a citizen of the state, joined. The petitioner, Smith, returned the judgment in the state of New York, making no mention of the *67judgment in Rock county in this state. This plaintiff is bound by the order of discharge, he being a citizen of that state, and, joining in the petition as a creditor, cannot controvert here the order of discharge. Clay v. Smith, 3 Pet. [28 U. S.] 411. By the constitution of the United States and the act of ■congress, full faith is to be given to judgments of courts of the states, and they are ■to be considered the same in the state where they are sued upon as in the state wherein they were originally rendered. It was not necessary for the petitioner to return the judgment in Wisconsin. The judgment in Wisconsin was dependent on the judgment in New York, and whenever the judgment in that state is satisfied, it is the duty of the court in this state, on proof of such satisfaction, to order the judgment here to be satisfied also. .The defendant, Smith, might have procured satisfaction of the judgment to be entered of record in New York, by sending a certified copy of his discharge from his debts to .the court wherein the judgment is recorded, and then by showing to the court in Rock county the evidence of such satisfaction by certificate from the New York court, a similar order should be made.
We will not inquire into the proceedings •of the county court of New York, collaterally, as a court of review.
Being satisfied that the plaintiff cannot recover, and willing to leave the case in Rock comity, an order will be made sustaining the plea.